                        Case 19-33426 Document 23 Filed in TXSB on 08/29/19 Page 1 of 8

 Fill in this information to identify your case:
 Debtor 1            George               Lionel                 Moncada
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS
                                                                                                                    Check if this is an
 Case number         19-33426                                                                                        amended filing
 (if known)

Official Form 106C                                 FIRST AMENDED 8/23/2019
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.

         You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
         You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
                                                                                                                 Changed to all Federal Expemptions
2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                          $2,510.00                 $2,510.00          11 U.S.C. § 522(d)(2)
2001 Mercedes 600 CL (approx. 60,000                                             100% of fair market
miles) Condition: Good                                                            value, up to any
Debtor's community property interest                                              applicable statutory
listed only                                                                       limit
(1st exemption claimed for this asset)
Line from Schedule A/B: 3.1

Brief description:                                          $2,510.00                                    11 U.S.C. § 522(d)(5)
2001 Mercedes 600 CL (approx. 60,000                                             100% of fair market
miles) Condition: Good                                                            value, up to any
Debtor's community property interest                                              applicable statutory
listed only                                                                       limit
(2nd exemption claimed for this asset)
Line from Schedule A/B: 3.1



3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

         No
         Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           No
           Yes
Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
                      Case 19-33426 Document 23 Filed in TXSB on 08/29/19 Page 2 of 8

Debtor 1      George Lionel Moncada                                                  Case number (if known)   19-33426

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                        $0.00                   $0.00            11 U.S.C. § 522(d)(2)
2018 Licoln MKX (approx. 1,000 miles)                                       100% of fair market
Condition: Excellent                                                         value, up to any
Lease has no value for Debtor                                                applicable statutory
Line from Schedule A/B: 3.2                                                  limit

Brief description:                                      $1,000.00                                  11 U.S.C. § 522(d)(3)
2 Sofas                                                                     100% of fair market
(1st exemption claimed for this asset)                                       value, up to any
Line from Schedule A/B: 6                                                    applicable statutory
                                                                             limit

Brief description:                                      $1,000.00                                  11 U.S.C. § 522(d)(5)
2 Sofas                                                                     100% of fair market
(2nd exemption claimed for this asset)                                       value, up to any
Line from Schedule A/B: 6                                                    applicable statutory
                                                                             limit

Brief description:                                       $200.00                                   11 U.S.C. § 522(d)(3)
Coffee Table                                                                100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                                   11 U.S.C. § 522(d)(3)
End Tables                                                                  100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                                   11 U.S.C. § 522(d)(3)
Sofa Tables                                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $250.00                                   11 U.S.C. § 522(d)(3)
Kitchen Tables and Chairs                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,000.00                                  11 U.S.C. § 522(d)(3)
Dining Tables and Chairs                                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $2,000.00                                  11 U.S.C. § 522(d)(3)
China Cabinet                                                               100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
                      Case 19-33426 Document 23 Filed in TXSB on 08/29/19 Page 3 of 8

Debtor 1      George Lionel Moncada                                                  Case number (if known)   19-33426

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $250.00                 $250.00           11 U.S.C. § 522(d)(3)
Refrigerator/Freezer                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                 $100.00           11 U.S.C. § 522(d)(3)
Freezer                                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                 $200.00           11 U.S.C. § 522(d)(3)
Washing Machine                                                             100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                 $200.00           11 U.S.C. § 522(d)(3)
Clother Dryer                                                               100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                 $500.00           11 U.S.C. § 522(d)(3)
Dishes/Flatware                                                             100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,000.00               $1,000.00          11 U.S.C. § 522(d)(3)
China/Silverware                                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                 $200.00           11 U.S.C. § 522(d)(3)
Pots/Pans/Cookware                                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $2,000.00               $2,000.00          11 U.S.C. § 522(d)(3)
4 Beds                                                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $3,000.00               $3,000.00          11 U.S.C. § 522(d)(3)
Dressers/Nightstands                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
                      Case 19-33426 Document 23 Filed in TXSB on 08/29/19 Page 4 of 8

Debtor 1      George Lionel Moncada                                                  Case number (if known)   19-33426

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $1,000.00               $1,000.00          11 U.S.C. § 522(d)(3)
Lamps/Accesories                                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                 $200.00           11 U.S.C. § 522(d)(3)
Yard/Landscaping Tools                                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $2,200.00                 $0.00            11 U.S.C. § 522(d)(3)
Art Objects, wall art, books, frames, family                                100% of fair market
albums, Compact Discs, DVS's and knick                                       value, up to any
knacks                                                                       applicable statutory
(1st exemption claimed for this asset)                                       limit
Line from Schedule A/B:   6

Brief description:                                      $2,200.00               $2,200.00          11 U.S.C. § 522(d)(5)
Art Objects, wall art, books, frames, family                                100% of fair market
albums, Compact Discs, DVS's and knick                                       value, up to any
knacks                                                                       applicable statutory
(2nd exemption claimed for this asset)                                       limit
Line from Schedule A/B:   6

Brief description:                                       $500.00                 $500.00           11 U.S.C. § 522(d)(6)
Desk                                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,000.00                 $0.00            11 U.S.C. § 522(d)(3)
Items in storage unit: personal,                                            100% of fair market
sentimental items, pictures, kids stuff,                                     value, up to any
knick knacks                                                                 applicable statutory
(1st exemption claimed for this asset)                                       limit
Line from Schedule A/B:  6

Brief description:                                      $1,000.00               $1,000.00          11 U.S.C. § 522(d)(5)
Items in storage unit: personal,                                            100% of fair market
sentimental items, pictures, kids stuff,                                     value, up to any
knick knacks                                                                 applicable statutory
(2nd exemption claimed for this asset)                                       limit
Line from Schedule A/B:  6

Brief description:                                       $500.00                  $0.00            11 U.S.C. § 522(d)(3)
4 Televisions                                                               100% of fair market
(1st exemption claimed for this asset)                                       value, up to any
Line from Schedule A/B: 7                                                    applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 4
                      Case 19-33426 Document 23 Filed in TXSB on 08/29/19 Page 5 of 8

Debtor 1      George Lionel Moncada                                                  Case number (if known)   19-33426

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $500.00                 $500.00           11 U.S.C. § 522(d)(5)
4 Televisions                                                               100% of fair market
(2nd exemption claimed for this asset)                                       value, up to any
Line from Schedule A/B: 7                                                    applicable statutory
                                                                             limit

Brief description:                                       $25.00                   $0.00            11 U.S.C. § 522(d)(3)
DVD Player                                                                  100% of fair market
(1st exemption claimed for this asset)                                       value, up to any
Line from Schedule A/B: 7                                                    applicable statutory
                                                                             limit

Brief description:                                       $25.00                   $25.00           11 U.S.C. § 522(d)(9)
DVD Player                                                                  100% of fair market
(2nd exemption claimed for this asset)                                       value, up to any
Line from Schedule A/B: 7                                                    applicable statutory
                                                                             limit

Brief description:                                      $1,200.00               $1,200.00          11 U.S.C. § 522(d)(6)
Personal Computer/Printer (of Debtor and                                    100% of fair market
used primarily for his contract work)                                        value, up to any
(1st exemption claimed for this asset)                                       applicable statutory
Line from Schedule A/B:  7                                                   limit

Brief description:                                      $1,200.00                 $0.00            11 U.S.C. § 522(d)(5)
Personal Computer/Printer (of Debtor and                                    100% of fair market
used primarily for his contract work)                                        value, up to any
(2nd exemption claimed for this asset)                                       applicable statutory
Line from Schedule A/B:  7                                                   limit

Brief description:                                      $1,000.00                                  11 U.S.C. § 522(d)(6)
Cellular Telephones (one used primarily                                     100% of fair market
for Debtors work)                                                            value, up to any
(1st exemption claimed for this asset)                                       applicable statutory
Line from Schedule A/B: 7                                                    limit

Brief description:                                      $1,000.00                $175.00           11 U.S.C. § 522(d)(5)
Cellular Telephones (one used primarily                                     100% of fair market
for Debtors work)                                                            value, up to any
(2nd exemption claimed for this asset)                                       applicable statutory
Line from Schedule A/B: 7                                                    limit

Brief description:                                      $1,000.00                 $0.00            11 U.S.C. § 522(d)(3)
Clothing shoes and accessories for a                                        100% of fair market
family of 3                                                                  value, up to any
(1st exemption claimed for this asset)                                       applicable statutory
Line from Schedule A/B: 11                                                   limit

Brief description:                                      $1,000.00               $1,000.00          11 U.S.C. § 522(d)(5)
Clothing shoes and accessories for a                                        100% of fair market
family of 3                                                                  value, up to any
(2nd exemption claimed for this asset)                                       applicable statutory
Line from Schedule A/B: 11                                                   limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 5
                      Case 19-33426 Document 23 Filed in TXSB on 08/29/19 Page 6 of 8

Debtor 1      George Lionel Moncada                                                  Case number (if known)   19-33426

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $5,000.00               $1,700.00          11 U.S.C. § 522(d)(4)
Wedding Rings, Earrings, Necklaces,                                         100% of fair market
Costume Jewelry (mist of which belong to                                     value, up to any
Non-filing Spouse.                                                           applicable statutory
(1st exemption claimed for this asset)                                       limit
Line from Schedule A/B: 12

Brief description:                                      $5,000.00                                  11 U.S.C. § 522(d)(5)
Wedding Rings, Earrings, Necklaces,                                         100% of fair market
Costume Jewelry (mist of which belong to                                     value, up to any
Non-filing Spouse.                                                           applicable statutory
(2nd exemption claimed for this asset)                                       limit
Line from Schedule A/B: 12

Brief description:                                        $0.00                                    11 U.S.C. § 522(d)(3)
Dog                                                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    13
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $0.94                   $0.94            11 U.S.C. § 522(d)(5)
Wells Fargo Simple Business                                                 100% of fair market
Gulfstream LLC Checking account #2988                                        value, up to any
Line from Schedule A/B: 17.2                                                 applicable statutory
                                                                             limit

Brief description:                                       $52.85                   $52.85           11 U.S.C. § 522(d)(5)
Wells Fargo Personal                                                        100% of fair market
Joint Checking account #3753                                                 value, up to any
Line from Schedule A/B: 17.3                                                 applicable statutory
                                                                             limit

Brief description:                                        $1.84                   $1.84            11 U.S.C. § 522(d)(5)
Wells Fargo Personal Joint                                                  100% of fair market
Checking account #8028                                                       value, up to any
Line from Schedule A/B: 17.4                                                 applicable statutory
                                                                             limit

Brief description:                                      $1,786.06                                  11 U.S.C. § 522(d)(10)(A)
Wells Fargo Personal Savings account                                        100% of fair market
Social Security account #4621                                                value, up to any
(1st exemption claimed for this asset)                                       applicable statutory
Line from Schedule A/B: 17.5                                                 limit

Brief description:                                      $1,786.06                 $0.00            11 U.S.C. § 522(d)(5)
Wells Fargo Personal Savings account                                        100% of fair market
Social Security account #4621                                                value, up to any
(2nd exemption claimed for this asset)                                       applicable statutory
Line from Schedule A/B: 17.5                                                 limit

Brief description:                                       $51.13                   $51.13           11 U.S.C. § 522(d)(5)
Wells Fargo Retirement                                                      100% of fair market
Savings account #0699                                                        value, up to any
Line from Schedule A/B: 17.6                                                 applicable statutory
                                                                             limit



Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 6
                      Case 19-33426 Document 23 Filed in TXSB on 08/29/19 Page 7 of 8

Debtor 1      George Lionel Moncada                                                  Case number (if known)   19-33426

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $1,900.00               $1,900.00          11 U.S.C. § 522(d)(10)(A)
Social Security Retirement account                                          100% of fair market
of Debtor                                                                    value, up to any
Line from Schedule A/B: 21                                                   applicable statutory
                                                                             limit

Brief description:                                       $326.00                 $326.00           11 U.S.C. § 522(d)(10)(A)
Social Security Retirement account of                                       100% of fair market
Non-filing Spouse                                                            value, up to any
Line from Schedule A/B: 21                                                   applicable statutory
                                                                             limit

Brief description:                                     $205,000.00             $21,334.00          11 U.S.C. § 541(c)(2)
Moncada Family Trust                                                     100% of fair market
Established in 1998 in California           listed more detailed description
                                                                          value, up to any
                                            and only amount of Debtors applicable statutory
George Moncada & Debra Moncada,             equity                        limit
Trustees
Beneficiaries each other, then children

Current Value of Home (corrected as there
was a typo made in the original Petition
and Schedules) $410,000.00 is the
community property value for Debtor and
Non-Filing Spouse jointly.

$367,332.00 is the approximate current
claim of the mortgage lien towards value
leaving $42,668.00 of equity between
Debtor and Non-Filing Spouse. Debtors
interest is ONLY $21,334.00 as the
Debtor's equity. The Debtors equity and
interest in home owned by the Trust is
what is listed herein.

The only property in the Trust since
inception is the real property as follows:
13511 Layton Castle Lane, Cypress, TX
77429
Legal Description: LT 5 BLK 2
COLES CROSSING SEC 2




(1st exemption claimed for this asset) Line
from Schedule A/B: 25




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 7
                      Case 19-33426 Document 23 Filed in TXSB on 08/29/19 Page 8 of 8

Debtor 1      George Lionel Moncada                                                  Case number (if known)   19-33426

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                     $205,000.00                $0.00            11 U.S.C. § 522(d)(5)
Moncada Family Trust                                                        100% of fair market
Established in 1998 in California                                            value, up to any
                                                                             applicable statutory
George Moncada & Debra Moncada,                                              limit
Trustees
Beneficiaries each other, then children

Current Value of Home (corrected as there
was a typo made in the original Petition
and Schedules) $410,000.00 is the
community property value for Debtor and
Non-Filing Spouse jointly.

$367,332.00 is the approximate current
claim of the mortgage lien towards value
leaving $42,668.00 of equity between
Debtor and Non-Filing Spouse. Debtors
interest is ONLY $21,334.00 as the
Debtor's equity. The Debtors equity and
interest in home owned by the Trust is
what is listed herein.

The only property in the Trust since
inception is the real property as follows:
13511 Layton Castle Lane, Cypress, TX
77429
Legal Description: LT 5 BLK 2
COLES CROSSING SEC 2




(2nd exemption claimed for this asset) Line
from Schedule A/B: 25




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 8
